This case involves the constitutionality of the County Government Act of 1901. The act has been held constitutional inBeach v. Von Detten, ante, p. 462, this day decided, and is conclusive of this case. The additional point is made here that section 4 of the act of 1901 is special and local and not uniform in its operation. This contention is based upon the fact that section 4 of the act of 1901 provides that in all townships there shall be two constables, except that in townships having a population of less than six thousand there shall be but one constable, and that subdivision 17 of section 168 of the same act provides that in counties of the eleventh class (Humboldt County) "all townships having a population of over seven thousand shall elect two constables." Section 4 is general in its character, and applies to all counties of the state. It expressly states that in all townships having a population of less than six thousand there shall be but one constable, and in all other townships there shall be two constables. The provision of subdivision 17 of section 168 allows one constable in townships having a population *Page 469 
of less than seven thousand, and to this extent appears to be in conflict with the general provision. If we concede that the provision as to counties of the eleventh class is special and void, it would only affect counties of that class. It would not impair the efficiency of the act as to constables in all other counties in the state. (Hale v. McGettigan, 114 Cal. 120.) Appellant cannot raise the question, as he is in no way interested, and it is not necessary to decide as to constables in Humboldt County.
The judgment is affirmed.